Citation Nr: 1813995	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-35 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to medical expense reimbursement for treatment received at University Place Care Center (UPCC) for the periods from July 29, 2015 to August 7, 2015 and from August 19, 2015 to October 10, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from March 1954 to March 1957.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2017 decision of the Department of Veterans Affairs Medical Center (VAMC) in Seattle, Washington.  

In November 2017, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017) and 38 U.S.C. § 7107(a)(2) (2012).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The issue of entitlement to medical expense reimbursement for treatment received at UPCC for the periods from July 29, 2015 to August 7, 2015 and from August 19, 2015 to October 10, 2015 is remanded to obtain additional treatment records for the periods at issue from Madigan Army Medical Center (MAMC) and UPCC.  The Board must consider whether emergency medical services were provided for nonservice-connected disabilities during the periods at issue when evaluating the merits of the appeal; however, limited treatment records pertinent to the periods at issue are available for review.  The only treatment records from MAMC are dated on October 5th and October 6th, 2015, and there are billing statements but no treatment records from UPCC of record.  For these reasons, a remand is warranted.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket.  Expedited handling is requested.)

1.  Obtain any records pertaining to the Veteran's treatment during the periods from July 29, 2015 to August 7, 2015 and from August 19, 2015 to October 10, 2015 at the Madigan Army Medical Center in Tacoma, Washington, and the University Place Care Center in University Place, Washington, and associate them with the record.  

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




